Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed program is not a process, machine, article of manufacture, or composition of matter, thus, it is non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloyd (Pub. No.: 2014/0266791 A1).
1) In regard to claim 1, Lloyd discloses the claimed monitoring device, comprising: 
a sensor information acquisition unit (fig. 1: 2-6) that receives information indicating that a monitored person is in a living room or information indicating that the monitored person is not in the living room from a sensor installed in the living room of a monitored person's house (¶0112); and 
a sensor information processing unit (fig. 1: 7) that reviews information acquired by the sensor during night among the information indicating that the monitored person is not in the living room as information indicating that the monitored person is sleeping (¶0104), and reviews again information satisfying a predetermined condition among the information indicating that the monitored person is sleeping as the information indicating that the monitored person is not in the living room (¶0114--¶0115).

2) In regard to claim 2 (dependent on claim 1), Lloyd further disclose the monitoring device according to claim 1,
wherein the sensor information acquisition unit acquires an activity amount of the monitored person from the sensor, or calculates an activity amount of the monitored person based on any information acquired from the sensor (¶0118), and 
wherein the sensor information processing unit classifies the information indicating that the monitored person is in the living room into a plurality of categories, based on the activity amount (¶0129).

3) In regard to claim 3 (dependent on claim 2), Lloyd further disclose the monitoring device according to claim 2, 
wherein, when the information indicating that the monitored person is in the living room is continuous in chronological order after the information indicating that the monitored person is sleeping, and a time width of the information indicating that the monitored person is in the living room is equal to or greater than a predetermined threshold (¶0115), 
the sensor information processing unit reviews again the information indicating that the monitored person is sleeping as the information indicating that the monitored person is not in the living room (¶0114-¶0115).

4) In regard to claim 4 (dependent on claim 3), Lloyd further disclose the monitoring device according to claim 3, 
wherein, when the information indicating that the monitored person is sleeping is continuous in chronological order until a predetermined time without sandwiching the information indicating that the monitored person is in the living room (¶0114-¶0115), 
the sensor information processing unit reviews again the information indicating that the monitored person is sleeping as the information indicating that the monitored person is not in the living room (¶0114-¶0115).

5) In regard to claim 5 (dependent on claim 4), Lloyd further disclose the monitoring device according to claim 4, 
wherein the sensor information processing unit aggregates a sleep time or an activity amount of the monitored person daily, weekly, or monthly, and causes a terminal device operated by a monitoring person to display an aggregated result (figs. 9-10).

6) In regard to claim 6 (dependent on claim 5), Lloyd further disclose the monitoring device according to claim 5, 
wherein the sensor information processing unit causes the terminal device to display a period when the monitored person is in the living room for each category in a day, and causes the terminal device to display a period when the monitored person is not in the living room and a period when sleeping in a day (fig. 10).

7) In regard to claim 7 (dependent on claim 6), Lloyd further disclose the monitoring device according to claim 6, 
wherein the sensor information processing unit causes the terminal device to display that information satisfying a predetermined condition among the information indicating that the monitored person is sleeping is reviewed again as the information indicating that the monitored person is not in the living room (fig. 9).

8) In regard to claim 8, claim 8 is rejected and analyzed with respect to claim 1 and the references applied. 

9) In regard to claim 9, claim 9 is rejected and analyzed with respect to claim 1 and the references applied. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684